Detailed Action

1.	This Office Action is responsive to the Application 17/854,566 filed 06/30/2022.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 06/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

4.	Claims 1, 19 and 20 are objected to because of the following informalities:
	On line 3 of claim 1: “in an first application” is suggested to be “in a[[n]] first application”
	On lines 10, 15 and 17 of claim 19 and on lines 13 and 15 of claim 20: “the first application” is suggested to be “the first web application”.
	On line 13 of claim 19 and on line 11 of claim 20: “the enterprise web application” is suggested to be “the first web application”.
	On line 14 of claim 19 and on line 12 of claim 20: “the scheduled first events” is suggested to be “the created first events”.
	On line 19 of claim 20: “the internet calendar file” is suggested to be “the.
	Appropriate correction is required.

Specification

5.	The disclosure is objected to because of the following informalities:
On page 1, under section “Cross-Reference to Related Applications”, the cited copending application (16/889,097) should be updated with current statuses such as U.S. Patent Application Serial No., the filing date, U.S. Patent No., and the issued date.
	Appropriate correction is required.

Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,685,330.  

For example:
Instant application 17/854,566
U.S. Patent No. 10,685,330
Claim 1. A method performed by at least one processor to electronically schedule events, the method comprising: 

creating, by the at least one processor and in an first application, first events of a first event type based on inputs received from a user interface, the inputs including at least dates and times associated with each of the first events; 

receiving, by the at least one processor, second events of a second event type from an event source external to the first application; 


generating, by the at least one processor, a consolidated calendar data structure including the first events and the second events, the consolidated calendar data structure being displayed on a client accessing the first application; 

storing, by the at least one processor, first information representing the created first events in a first file accessible by the first application; 

storing, by the at least one processor, second information representing the received second events in a second file accessible by the first application, wherein the second file is different from the first file; 

generating, by the at least one processor, a calendar file based on the stored first information and the stored second information; and periodically synchronizing the calendar file based on the first file and the second file.
Claim 1. A method performed by at least one processor to electronically schedule events, the method comprising:

scheduling, by the at least one processor and in an enterprise web application, first events of a first event type based on inputs received from a first user, wherein the first events are accessible by the first user and one or more other first users that are logged into the enterprise web application;

receiving, by the at least one processor, second events of a second event type from an event source external to the enterprise web application;

generating, by the at least one processor, a consolidated calendar including the first events and the second events, the consolidated calendar being displayed to the first user in a client accessing the enterprise web application;

storing, by the at least one processor, first information representing the scheduled first events in a first file accessible by the enterprise web application;

storing, by the at least one processor, second information representing the received second events in a second file accessible by the enterprise web application, wherein the second file is different from the first file;

generating, by the at least one processor, an internet calendar file based on the stored first information and the stored second information wherein the generating the internet calendar file comprises periodically synchronizing the internet calendar file based on the first file and the second file; and

making, by the at least one processor, at least portions of the first information and portions of the second information accessible, based on the internet calendar file, via an event client application, to a second user who is not logged in to the enterprise web application.


8.	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-23 of U.S. Patent No. 10,685,330 contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

9.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.

10.	A shortened statutory period for reply to this action is set to expire THREE (3) months from the mailing date of this communication.  See 37 CFR 1.134.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441